Ron. Jim,W. Weatherby        opinion No. v-1021.
District Attorney
38th Judicial District       Re: Legality of employing
Kerrville, Texas                 a sixteen year old
                                 minor to sell beer and
                                 wine in a licensed re-
Dear Mr- Weatherby:              tall establishment.
         Your request for an opinion reads as follows:
         "It is desired that you give the under-
    signed your opinion as to whether or not a
    minor who is over sixteen years of age and
    under seventeen years of age may be employed
    in a place where beer and wine is sold, and
    who will sell beer and wine after such minor
    has been granted the right to work by the
    County Judge and in complianaewith Artiole
    5181, Revised Civil Statutes of Texas.
         "It is my opinion that suoh Infant
    would not be allowed to work in such place,
    although under Article 5181 the exceptions
    do not include the type of work which the
    minor is to pursue, and this opinion is
    based on the wording of Article 666-17,
    Section 5, Penal Code, which provides that
    an employee must be twenty-oneyears of
    age prior to selling, handling or dispens-
    ing liquor."
         Article 5181, V.C.S., provides in part:
          "Permit for Chlld to Work. Upon appll-
     cation being made to the County Judge of any
     county in which any chFld over the age of
     twelve (12) years shall reside, the earnings
     of which child are necessary for the support
     of itself, its mother when widowed, or in
     needy circumstances,or invalld father, or
     of other children younger than the child for
     whom the permit is sought, the said County
     Judge may upon the sworn statement of such
Hon. Jim W. Weatherby, page 2   (V-1021)


     child or its parents or guardian,  that the
     child for whom the permit is sought Is over
     twelve (12) years of age, that the said
     child has completed the fifth grade in a
     public school or Its equivalent, and that it
     shall not be employed in or around any mill,
     faotory, workshop or other place vhem dan-
     gerous machinery is used, nor in any mine,
     auarm  or other place where explosives are
     &ed,*or where the moral or physical condi-
     tion of th   hild is liable to be injw
     and that t:e'earningsof such child sre nea-
     essary for the support of such invalid parent,
     widowed mother or mother in needy ciroum-
     stances, or of younger ohildren, and that
     such support cannot be obtained in any other
     manner, and that suitable employmenthas been
     obtained for such child, which sworn state-
     ment shall be accompaniedby the certlficete
     of a licensed physician showing that such
     child is physically able to perform the work
     or labor for whiah the permit Is sought, is-.
     sue a pensit for such child to enter suah
     employment . . ." (Emphasis ours).
          Subsectiona 5 and 21 of Section 17, Article
666, V.P.C., provide:
          "(5) It shall be unlawful for any per-
     son to employ anyone under twenty-one (21)
     years of age to sell, handle, transport, or
     dispense or to assist in selling, handling,
     transporting or dispensing any liquor."
          "(21) It shall be unlawful for any per-
     son under the age of twenty-one (21) years
     to import or possess for the purpose of im-
     porting any alooholic beverage into the State
     of Texas. Any alcoholic beverage imported
     into or possessed for the purpose of importa-
     tion into the State of Texas by any person
     under the age of twenty-one (21) years or
     possessed in violation of Seotlon l'f'(20)
                                              la
     declared to be an illloit beverage and may
     be seized without warrant unless otherwise
     provided in this Act."
          The following provisions are found .inSection   -_
19 of Artiole 667, V.P.C.:
     Hon. Jim W. Weatherby, page 3   (V-1021)


               “The Board or AdmLnistrator may cancel
          or suspend for a perlo@ of time not exceed-
          ing sixty (60) days, after notioe and hear-
          ing, any license or any renewal of such
          license, upon finding that the lioensee has:
               “A. If a Retail Dealer’s Off-Premise
          License or Retail Dealer's On-PremiseLl-
          cerise:. . .
               “8. IWplo ed any person under the age
          of eLghteen (187 years to sell, handle, or
          dispense or to aasiat in selling, handling,
          or dispensing beer in any establishmentwhere
          beer is sold at retail to be consumed on the
          premises where sold; or . . .
         ,:<   “B. If a General DiatributortsLicense,
        b-Local Distr’ibutor’s
                             License, or Branch Dis-
          trlbutor’sLicense: . . .
               “12. l&ilo ed anj person under the age
          of elghtgen 7183 years to sell, deliver or
          distrfbute,or to as&at in selling, deliver-
          ing or distributingany beer; or . . .”
               Among'the “definitionsmade in the Texas Liquor
     Control Act are:
               “Art. 666-3a.
               “(1) ‘AlooholioBeverage’ shall mean
          alcohol and any beverage containingmore
          than one-half of one per cent (l/2 of 1%) of
          alcohol by volume which Is oapable of use
          for beverage purposes, either alone or when
          dtluted.
               “(5) ‘Liquor’shall mean any alcohollo
          beverage containing aloohol in excess of four
          (4) per oentum by weight, unless otherwise
          indFcated.‘-Proof that an alcoholicbeverage
          is alcohol, spirtts of wine, whisky, liquor,
          wine, brandy, gin, rum, ale, malt liquor,
          tequila, mesoal, habanero, or barreteago,
          shall be prFma faole evidence that the same
          is liquor as herein defined.
.-
Hon. Jim W. Weatherby, page 4   (V-1021)


         "Art. 667-l.                      ,~:.
          "(b) The term 'beer; means a malt bev-.
     erage.containingone-half of 1% or more of.
     alcohol by volume,~andnot more than 4% of'
     alcohol by weight, and shall not be inolu-
     sive of~any beverage designated by label or
     otherwise by any other name than beer;"
           Under the provisions of the Liquor Control Bat,
the Liquor Control Board or Admlnlstratoris authorized
to cancel, or suspend fore period of the not exceeding
sixty deys, after notioe and hearing,;the license of any
person authorizedto sell beer upon finding that the'li-
oensee has employed any person under the age of eighteen
years to sell, handle or dispense or tomassist in sell-
ing, handling or dlapensirig beer in any establishment
where beer is sold at rata11 to be consumed on the pre-
mises where sold. It is our opinion that the granting
of a work permit to a minor by a County Judge under the
provisions  of Article 5181 will not prevent the exercise
of the authority granted to the Board or Administrator       -.
in Article 667-19 of the Penal Code. The former is a
general statute; the latter Is specifio and will con-
tpo1. With reference to beer, the oontrolllngage is
eighteen years. Wine ia included in the definition of
Ilquor under the terms of the Liquor Aot. We think that
the provisions in Artiole 666-17 apply to the selling
and handling of wine. The controllingage with refer-
enoe to wtne is 21 years.
          In Opinion No. o-4536, written in a former ad-
ministrationof this office, the questton of the right
of an employer to hire a married female under eighteen
years of age to handle beer was considered. Thhisoon-
siderationwas made in view of Article 4625, Vi.C.S.,
which provides:
          "Every female under the,age of twenty-
     one years who shall marry in aooordanoewith
     the laws of this State, shall, fromland af-
     ter the time of such marriage,be deemed to
     be of full age and shall have all the rights
     and privileges to which she would have been
     entitled had she been at the time of her
     marriage-.offull age."
          The followingwas stated in that opinion:
Hon. Jim W. Weatherby, page~'5 (V-1021)


         "It is apparent,we think, that the Leg-
    islature intended thatno peraon under the
    age of 18 years could be employed to sell,
    handle or dispense or to asslat in selling,
    handling, or dispensingbeer in any eatab-
    lishment where beer is sold at retail to be
    consumed on the premia8s where sold, regard-
    less of the marital status of such person.
    We think that by analogy the principles con-
    trolling the decisions abaa mentioned should
    have spplioetionhere. Therefore, we respeot-
    fully answer the above stated question in the
    negative."
          We adhere to the principle 8nLnXlat%d In the
above opinion. Copies of opiniona Ros. O-4536 and O-
5088 are enclosed.
                      SWMARY
           A person may not be legally employed to
     sell, handle, or dispense beer, or to assist
     in selling, handling, or dispensing saoh bever-
     age, if under 18 years of age. Nor may a per-
     son be legally 8SiplOy8dto sell, handle, or
     dispense wine, or to SsSist in S811ing, han-
     dling, or dispensingwin8, If under 21 years
                A permit issued by a County Judge to
     i’m%i    under  th8 provisions o? Art1018 5181,
     V.C.S., will not legalize suoh employment.
                                  YOUPS V8FJrtidy,
                                    PRICE DARIRL
APPROVRD:                         Attorney General
Red McDaUi81
State Affairs Division
Charles D. Mathews
Rx8outivs Assistant
CBK:mw